United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
U.S. POSTAL SERVICE, CONWAY POST
OFFICE, Conway, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1535
Issued: April 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISCHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 8, 2018 appellant, through counsel, filed a timely appeal from a July 10, 2018
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). The most recent
merit decision was a Board decision dated September 20, 2017, which became final after 30 days
and is not subject to further review.2 As there was no merit decision by OWCP within 180 days
of the filing of this appeal, pursuant to the Federal Employees’ Compensation Act3 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this case.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

20 C.F.R. § 501.6(d).

3

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances of the case
as set forth in the prior Board decision are incorporated herein by reference. The relevant facts are
as follows.
On July 24, 2015 appellant, then a 52-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that on March 17, 2014 she sustained, neck, arm, and back
injuries as a result of a motor vehicle accident while she was on her way to work in the morning
using her personal vehicle. On the back of the form the employing establishment challenged the
claim asserting that it had not occurred while in the performance of duty. Appellant stopped work
on the date of the incident and has not returned.
In a July 31, 2015 development letter, OWCP informed appellant that the documentation
received in her claim had been reviewed and was insufficient to establish her claim. It instructed
her to provide additional factual and medical documentation and complete an enclosed
questionnaire. OWCP afforded appellant 30 days to respond.
On August 4, 2015 OWCP received a statement from D.F., postmaster, and G.G.,
appellant’s supervisor at the time of the accident, noting that appellant was not in the performance
of duty at the time of the motor vehicle accident. They explained that she was scheduled to deliver
mail that day on route 20, which had an assigned motor vehicle for the delivery route. As there
was an assigned employing establishment vehicle, appellant’s personal vehicle was not “hired for
delivery” of mail that day.
In a September 4, 2015 memorandum of conference between an OWCP claims
examiner and C.J., an employing establishment human relations specialist, the claims examiner
sought clarification from the employing establishment regarding the issue of performance of duty
as appellant’s work shift began at 7:00 a.m. and the accident occurred at 8:30 a.m. C.J. reiterated
that she was scheduled to drive an employing establishment vehicle that day and not her personal
vehicle. He further noted that shifts for rural carriers could differ daily, but that appellant had not
clocked into work at the time of the accident, and was on her way to work.
By decision dated September 4, 2015, OWCP denied appellant’s claim, finding that she
was not in the performance of duty at the time of the alleged injury. In support of its finding, it
noted that the motor vehicle accident occurred while she was on her way to work in her personal
motor vehicle, she had been scheduled to use an employment vehicle to deliver mail, and that the
incident occurred before her tour of duty began.

4

Docket No. 16-1839 (issued September 20, 2017).

2

On October 4, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative, which was held on May 23, 2016.
During the hearing counsel alleged that appellant had to use her personal vehicle to deliver
mail approximately 95 percent of the time. On the day in question, appellant was filling in for a
coworker and was uncertain whether she was required to use her personal vehicle to deliver mail.
On November 3, 2015 D.F. responded to two questions posed by OWCP. He noted that
rural carrier associate employees were given a weekly schedule by close of business on the
Wednesday prior to the upcoming week. Employees were therefore aware of whether they would
be using an employing establishment vehicle or their own vehicle to deliver mail. In case of an
emergency, the employing establishment would contact the employee the morning of the
emergency to advise that they were being called in on an unscheduled day, and whether their motor
vehicle or employing establishment vehicle was to be used. Therefore, D.F. concluded that
employees were aware in advance as to whether their personal vehicle would be rented/hired that
day for employing establishment business.
By decision dated June 24, 2016, OWCP’s hearing representative affirmed the denial of
appellant’s claim. He found that the evidence of record was insufficient to establish that she was
in the performance of duty at the time of the March 17, 2014 motor vehicle accident. The hearing
representative also found that the record was devoid of any evidence supporting her contention
that appellant was only informed after the motor vehicle accident that the employing establishment
scheduled her for use of a postal vehicle that day.
On October 4, 2016 appellant, through counsel, appealed to the Board.
By decision dated September 20, 2017, the Board affirmed OWCP’s hearing
representative’s June 24, 2016 decision affirming the denial of her claim. The Board noted
counsel’s argument that appellant used her personal vehicle 95 percent of the time and did not
know whether she would be using her vehicle to deliver mail on the day in question, however,
found that this argument was not corroborated. The Board concluded that she was not in the
performance of duty when injured on March 17, 2014.
On March 22, 2018 appellant, through counsel, requested reconsideration. Counsel again
asserted that she was in the performance of duty as 95 percent of the time she used her own personal
vehicle to deliver mail, she was injured on her way into work, and her random assignment to cover
for an absent employee was irrelevant to whether she was in the performance of duty. OWCP did
not receive additional evidence.
By decision dated July 10, 2018, OWCP denied appellant’s request for reconsideration of
the merits of her claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation. The Secretary of Labor may review an award
for or against payment of compensation at any time on his or her own motion or on application.

3

The Secretary, in accordance with the facts found on review, may end, decrease or increase the
compensation awarded or award compensation previously refused or discontinued.5
A claimant seeking reconsideration of a final decision must present arguments or provide
evidence that: (1) shows that OWCP erroneously applied or interpreted a specific point of law;
(2) advances a relevant legal argument not previously considered by OWCP; or (3) constitutes
relevant and pertinent new evidence not previously considered by OWCP.6 If OWCP determines
that at least one of these requirements is met, it reopens and reviews the case on its merits.7 If the
request is timely, but fails to meet at least one of the requirements for reconsideration, OWCP will
deny the request for reconsideration without reopening the case for review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
The Board finds that appellant did not show that OWCP erroneously applied or interpreted
a specific point of law or advance a relevant legal argument not previously considered by OWCP.
Counsel contended that she was in the performance of duty at the time of the March 17, 2014
motor vehicle accident as she used her personal motor vehicle 95 percent of the time, was injured
on her way into work, and her random assignment to cover for an absentee employee should have
no bearing on the issue of performance of duty. This contention, however, was previously raised
and addressed by the June 24, 2016 OWCP hearing representative’s decision and the Board in its
September 20, 2017 decision. Evidence or argument that repeats or duplicates evidence previously
of record has no evidentiary value and does not constitute a basis for reopening a case.9 Because
this argument has been previously considered, it was insufficient to require OWCP to conduct a
merit review. Accordingly, appellant is not entitled to a review of the merits of her claim based
on the first and second above-noted requirements under section 10.606(b)(3).
The Board further finds that appellant has failed to submit relevant and pertinent new
evidence not previously considered by OWCP in support of her request for reconsideration. The
underlying issue in this case is whether appellant submitted sufficient factual evidence to establish
that she was in the performance of duty on March 17, 2014, as alleged. She did not submit factual
evidence in support of her request for reconsideration. Thus, appellant is also not entitled to a
review of the merits of her claim based on the third above-noted requirement under section
10.606(b)(3).

5

5 U.S.C. § 8128(a).

6
20 C.F.R. § 10.606(b)(3); see also K.B., Docket No. 18-1392 (issued January 15, 2019); M.S., Docket No. 18-1041
(issued October 25, 2018); C.N., Docket No. 08-1569 (issued December 9, 2008).
7

Id. at § 10.608(a); see also C.K., Docket No. 18-1019 (issued October 24, 2018).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

9

B.C., Docket No. 17-0388 (issued June 15, 2017); J.P., 58 ECAB 289 (2007).

4

The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.10
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated July 10, 2018 is affirmed.
Issued: April 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10
See D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58
ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

5

